Citation Nr: 0016936	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-17 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

The claim for service connection for PTSD is supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation. 


CONCLUSION OF LAW

The claim for service connection for PTSD is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim; that is, evidence which shows that his 
claim is plausible, meritorious on its own, or capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If he has not presented 
such a claim, his appeal must, as a matter of law, be denied, 
and there is no duty on VA to assist him further in the 
development of his claim.  Murphy at 81.  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).  The Board points out that for the purposes of 
determining whether a claim is well-grounded, it must presume 
the truthfulness of the evidence, "except when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

In this case, the Board finds that the veteran has submitted 
a well- grounded claim of entitlement to service connection 
for PTSD.  He has submitted (1) medical evidence of a current 
diagnosis of PTSD (VA examination in January 1997); (2) 
testimony of an in-service stressor, which the Board will 
accept as true for the limited purpose of determining whether 
the claim is well-grounded; and (3) medical evidence of a 
nexus between service and the current PTSD disability (VA 
examination in January 1997).  


ORDER

The claim for service connection for PTSD is well-grounded.  


REMAND

Since the claim for service connection for PTSD is well-
grounded, VA is obligated to assist in the development of the 
claim.  See Morton v. West, 12 Vet.App. 477 (1999).  

In May 1997, the RO denied the veteran's claim for service 
connection for PTSD, partly on the grounds that there was no 
credible evidence of an in-service stressor.  38 C.F.R. § 
3.304(f).  The veteran's service records show that he served 
in the Army in the 94th Maintenance Company (94th Maint Co) 
and had service in Vietnam from November 1967 to November 
1968.  His principal duty was fuel and electric system 
repairman.  The records show that he was present in Vietnam 
during the Vietnam Counter Offensive TET and the Vietnam 
Counter Offensive Phases III through V.  His service records 
also show that he was awarded various medals, none of which 
are indicative of combat.  As it is not shown that the 
veteran engaged in combat, his statements are inadequate to 
prove the occurrence of a stressor in service, and such a 
stressor must be established by official service records or 
other credible supporting evidence.  Gaines v. West, 11 Vet. 
App. 353 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283(1994). 

The file shows that the veteran has made various allegations 
of service stressors; among them, that his unit was exposed 
to enemy fire and that he saw a comrade who was killed when 
he was shot in the face.  The Board notes a request was made 
of the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), to verify the veteran's stressors; and by 
a July 1998 letter, the USASCRUR responded that Army records 
document that the 94th Maint Co was attached to several units 
during the veteran's dates of Vietnam service, including the 
185th Maint Battalion (Bn), the 610th Maint Bn and the 29th 
General Support Group (29th Gen Spt Gp), the higher 
headquarters of all the listed units.  USASCRUR provided an 
abstract from the Operational Report - Lessons Learned (OR-
LL) submitted by the 94th Maint CO and the 29th Gen Spt Gp.  
The OR-LL showed that on October 19, 1968, the 185th Maint Bn 
received two mortar attacks and one rocket round, which 
resulted in one soldier being wounded.  The Board notes that 
while the veteran's general claim that his company was 
exposed to enemy fire is bolstered by the records provided by 
USASCRUR, none of his specific stressors were corroborated.  
Notably, USASCRUR indicated that morning reports submitted by 
the 94th Maint Co during 1967-1968 could be used to verify 
daily personnel actions such as wounded or killed in action.  
USASCRUR indicated that these records could be obtained from 
the National Personnel Records Center (NPRC).  The Board 
notes that no attempt has been made to obtain morning reports 
from the NPRC.  In addition, USASCRUR, in an April 1999 
letter, indicated that additional company records may be 
requested from the National Archives and Records 
Administration (NARA).  

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Review of the record reveals that 
the veteran filed his claim for service connection for PTSD 
in September 1996.  

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following:  (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1996); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 
389, 394-95 (1996)).  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran received an award of the 
Purple Heart, Combat Infantryman Badge, or other similar 
combat citation, will be accepted as conclusive evidence of 
the claimed in-service stressor, absent evidence to the 
contrary.  Where combat is verified, the veteran's credible 
or "satisfactory," lay testimony regarding claimed stressors 
must be accepted as conclusive of their actual occurrence if 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(f) (1996); Zarycki v. Brown, 6 Vet.App. 91 
(1993).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki at 99.  Nor is the veteran's lay testimony alone 
sufficient to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  Zarycki at 98.  

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999).  The Board notes that under 38 C.F.R. 
§ 4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 
(1999).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should submit copies of the 
veteran's DA 20 to the NPRC, and request 
copies of morning reports for the 
veteran's Vietnam unit (94th Maint Co) 
from November 1967 to November 1968.  All 
records obtained should be associated 
with the claims file.  If the records 
cannot be obtained, the reason therefor 
should be properly noted in the file.  

2.  The RO should also submit copies of 
the veteran's DA 20 to the NARA, and 
request copies of company records for the 
veteran's Vietnam unit (94th Maint Co) 
from November 1967 to November 1968.  All 
records obtained should be associated 
with the claims file.  If the records 
cannot be obtained, the reason therefor 
should be properly noted in the file.  

3.  Following the above, the RO must make 
a specific determination as to whether 
the record establishes the existence of a 
stressor or stressors during active 
service, and; if so, the RO must 
specifically identify the stressor(s) 
established by the record.  The RO must 
also make a specific finding as to 
whether the veteran engaged in combat.  
See Zarycki, 6 Vet. App. at 91.

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, through 
combat participation or otherwise, the 
veteran should be accorded an examination 
by a psychiatrist to determine the 
presence of PTSD.  The RO must specify 
for the examiner the stressor(s) that the 
RO determined are established by the 
record, and the examiner is to be 
instructed that only those events can be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examination report should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests are to be accomplished.  In 
addition, the examiner should address the 
following:

(a)  whether the stressor(s) determined by the 
RO to actually have occurred was sufficient to 
produce PTSD; 

(b)  whether the veteran meets the diagnostic 
criteria for PTSD under DSM-IV and; 

(c)  whether there is a link between current 
symptoms and the stressor(s) specified by the 
RO as established by the record.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination. 

5.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO should 
readjudicate the claim for service 
connection under both the old and new 
criteria.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 



